203 F.2d 563
UNITED STATES ex rel. Arthur MARTIN, Relator-Appellant,v.Ralph H. WALKER, Warden, Connecticut State Prison, Respondent-Appellee.
No. 35.
Docket 22407.
United States Court of Appeals Second Circuit.
Argued March 13, 1953.
Decided April 1, 1953.

Appeal from the United States District Court for the District of Connecticut; J. Joseph Smith, Judge.
From a decision dismissing a petition for a writ of habeas corpus on the ground that it presented no substantial federal question, the relator appeals.
James T. Mills, New York City, for relator-appellant.
Albert S. Bill, State's Atty. for Hartford County, State of Connecticut, Hartford, Conn., Douglass B. Wright, Asst. State's Atty. for Hartford County, State of Connecticut, Hartford, Conn., of counsel, for respondent-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The decision is affirmed on the opinion of the District Court 111 F.Supp. 455 and on the authority of State v. Reddick, 139 Conn. 398, 94 A.2d 613; Darr v. Burford, 339 U.S. 200, 70 S.Ct. 587, 94 L.Ed. 761, and Brown v. Allen, 344 U.S. 443, 73 S.Ct. 397, 437.